Citation Nr: 1105218	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-32 279	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD); and if so, whether 
service connection is warranted.

2.  Entitlement to service connection for diabetes mellitus, Type 
II, (DM II) to include as secondary to herbicide exposure.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.  The 
appellant submitted a Notice of Disagreement with this 
determination in January 2005 and timely perfected his appeal in 
September 2005.

The appellant provided testimony at a Board central office 
hearing before a Veterans Law Judge (VLJ) in June 2006.  That VLJ 
has since retired from the Board.  The Board notes that the 
appellant is entitled to a hearing with a VLJ who will decide his 
appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 
20.707 (2010).  The Board notified the appellant of his right to 
another hearing and in September 2010, the appellant attended a 
second Board central office hearing before the undersigned VLJ in 
connection with this appeal.  Transcripts of both hearings have 
been associated with the appellant's VA claims file.





Clarification of Issue on Appeal

The appellant filed his original claim of entitlement to service 
connection for "delayed stress syndrome" in March 1982.  A June 
1982 rating decision denied this claim.  In October 2003, the 
appellant filed the present claim of entitlement to service 
connection for PTSD.  As the appellant had previously claimed 
entitlement to "delayed stress syndrome", it is clear that is 
current claim of entitlement to service connection for PTSD is 
duplicative of his 1982 claim.  Thus, the Board has categorized 
this as petition to reopen a previously denied claim.  

With regard to the appellant's petition to reopen his claim for 
PTSD, to establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002 & West Supp. 2009).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed 
fully under the analysis section, new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for PTSD.

Referred Issues

The issues of entitlement to service connection for skin 
rashes, kidney stones and blackouts have been raised by 
the record.  See Board Hearing Transcript, September 7, 
2010, p. 19; Appellant's Statement, March 11, 2009.  These 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ) and therefore, the Board does not have 
jurisdiction to adjudicate them.  Accordingly, the 
aforementioned issues are referred to the AOJ for 
appropriate action.  






Remanded Issues

The issues of entitlement to service connection for PTSD and TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The appellant will be notified if any further 
action on his part is required.


FINDINGS OF FACT

1.  In June 1982, the RO denied the appellant's claim of 
entitlement to service connection for delayed stress syndrome; 
the appellant did not appeal that denial and it is final.

2.  Evidence received since the June 1982 rating action relates 
to unestablished facts necessary to substantiate the claim of 
entitlement to service connection for delayed stress syndrome 
(now referred to as PTSD), and raises a reasonable possibility of 
substantiating the claim.

3.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from DM II as a result of his 
time in active duty service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to 
service connection for PTSD have been met, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156, 20.1100 (2010).

2.  DM II was not incurred in or aggravated by active duty 
service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's petition to reopen his claim of 
entitlement to service connection for PTSD, new and material 
evidence has been submitted.  Accordingly, this claim is 
considered reopened.  See 38 C.F.R. § 3.156(a) (2010).  The Board 
will proceed to review this issue on the merits.  As such, the 
Board finds that any error related to the VCAA on this claim is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the appellant's claim of entitlement to service 
connection for DM II, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claims; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in February 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio, at 187.  Notice letters dated in 
April 2006 and November 2007 informed the appellant of how VA 
determines the appropriate disability rating or effective date to 
be assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records, VA medical records, 
and Social Security Administration records are in the file.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The appellant was not provided an examination for his DM II.  The 
Board concludes an examination is not needed for this claim.  As 
discussed below, the appellant's sole contention is that he 
currently suffers from DM II as a result of in-service herbicide 
exposure.  The Board finds that the preponderance of the evidence 
is against a finding that he did.  Without such exposure, there 
is no in-service incurrence event remaining and no evidence of 
onset during service or within one year of service.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that such 
an opinion could substantiate the appellant's claim because there 
was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's DM II claim since it could not 
provide evidence of a past event.

Additionally, the Board finds there has been substantial 
compliance with its October 2007 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the AMC scheduled the appellant for a 
medical examination and the appellant attended that examination.  
The AMC later issued a January 2010 Supplemental Statement of the 
Case.  Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication is not affected.

II.  New and Material Evidence

The appellant contends that he currently suffers from PTSD, which 
is the result of his time in active duty service.

Governing Law and Regulations

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.
38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

After a review of the evidence of record, the Board finds that 
new and material evidence has been received.

At the time of the June 1982 rating action that denied 
entitlement to service connection for delayed stress syndrome, 
the evidence of record consisted of the appellant's service 
treatment records, the April 1982 VA general examination report, 
and a statement from the appellant's employer.

Evidence received in the current attempt to reopen the claim 
includes: the appellant's hearing testimony; VA Medical Center 
(VAMC) treatment records from Mountain Home, dated November 2002 
through February 2005; the February 2004 VA PTSD examination 
report; emails from the appellant to various recipients; copies 
of the awards and certificates received by the appellant; various 
private physician and hospital treatment records dated 1984 
through July 1998; the U.S.S. PONCHATOULA ship history; and the 
report from the United States Armed Forces Center for Research of 
Unit Records (now referred to as the United States Army and Joint 
Services Records Research Center (JSRRC)).

In June 1982, the RO denied the appellant's claim because he did 
not have a diagnosis of delayed stress syndrome and because there 
was no evidence of any psychiatric problems while he was in 
active duty service.  The Board finds that the newly submitted 
evidence is both "new" and "material" as defined by 
regulation.  See 38 C.F.R. § 3.156(a) (2010).  This new evidence 
does relate to unestablished facts in this case (i.e., whether 
the appellant currently suffers from disabilities that are the 
result of his time in service).  Having determined that new and 
material evidence has been added to the record, the appellant's 
claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).  

However, the Board cannot at this point adjudicate the reopened 
claim, as further assistance is required to comply with the duty 
to assist.  This is detailed in the REMAND below.

III.  Diabetes Mellitus, Type II

The appellant contends that he currently suffers from DM II as a 
result his military service, specifically due to herbicide 
exposure.  For the following reasons, the Board concludes that 
service connection is not warranted.
As noted above, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra; see also Shedden, supra.

The appellant's private and VA medical records show that he bears 
a current diagnosis of DM II.  The element of current disability 
is satisfied.  See Hickson, supra.  The Board turns to in-service 
incurrence.

The appellant's contentions rely on the presumptions in favor of 
service connection for DM II.  If a veteran was exposed to a 
herbicide agent during active military, naval, or air service, 
certain diseases shall be service connected if the requirements 
of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  See 38 
C.F.R. § 3.309(e) (2010).  

In this regard, it is noted that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  See 38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).  DM II is among the diseases eligible for the rebuttable 
presumption of service connection.  See 38 C.F.R. § 3.309 (2010).

The appellant's service in the waters off of Vietnam is not 
disputed.  Specifically, service personnel records demonstrated 
that the appellant served aboard the U.S.S. PONCHATOULA from 
November 1965 to April 1968.  The National Personnel Records 
Center (NPRC) confirmed that the U.S.S. PONCHATOULA served in the 
official waters of the Republic of Vietnam from: September 9, 
1966 to October 31, 1966; November 9, 1966 to November 18, 1966; 
December 3, 1966 to December 12, 1966; December 21, 1966 to 
December 26, 1966; January 16, 1967 to January 24, 1967; February 
5, 1967 to February 28, 1967; March 16, 1967 to March 24, 1967; 
April 2, 1967 to April 8, 1967; November 17, 1967 to November 28, 
1967; December 11, 1967 to December 18, 1967; December 23, 1967 
to December 28, 1967; January 8, 1968 to January 14, 1968; 
January 21, 1968 to January 29, 1968; February 8, 1968 to 
February 17, 1968; February 27, 1968 to March 8, 1968; March 13, 
1968 to March 24, 1968; April 5, 1968 to April 19, 1968; April 
30, 1968 to May 6, 1968; May 11, 1968 to May 18, 1968; and May 
24, 1968 to May 26, 1968.  However, NPRC noted that the record 
did not indicate whether the appellant set foot in Vietnam.  See 
NPRC Response, March 3, 2004.

Crucially, such service in the official waters off the coast of 
Vietnam does not constitute 'service in the Republic of Vietnam.'  
See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008) [holding that the Court had erred 
in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in order 
to benefit from the regulation's presumption]; cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Instead, 'service in 
the Republic of Vietnam' requires visitation 
(i.e. setting foot) in Vietnam.  See 38 C.F.R. §§ 3.307(a), 
3.313(a) (2010).  The appellant's Department of Defense Form 214 
indicates that he was awarded the National Defense Service Medal 
(NDSM), the Vietnam Service Medal (VSM) with one star, and the 
Republic of Vietnam Campaign Medal (RVCM) with device.  The Board 
notes however, that the NDSM, the VSM and the RVCM did not 
require that a veteran set foot in Vietnam to be awarded.  See 
id.  

For the purposes of regulations relating to presumptive service 
connection due to Agent Orange exposure, the appellant contends 
that his ship, the U.S.S. PONCHATOULA, came close enough to the 
Vietnam shores to expose him to Agent Orange.  He stated that due 
to the run-off of the rivers during monsoon season, the regularly 
blue water his ship sailed in, turned brown.  He further noted 
that a slick of Agent Orange could be seen on top of the brown 
water.  While on deck, the appellant stated that he was splashed 
by this brown water.  See Central Office Hearing Transcript, 
September 7, 2010, p. 6.
The appellant also stated that the U.S.S. PONCHATOULA carried a 
large number of barrels with hazardous material markings.  He 
opined that these barrels contained Agent Orange, as his ship was 
responsible for many deliveries, to include fuel and these 
barrels.  In particular, the appellant stated that his ship was 
subjected to many dangerous storms while sailing in the South 
China Sea and the Gulf of Tonkin.  The appellant stated that 
during these storms, the aforementioned barrels would break free 
from their restraints and he and other sailors were required to 
put them back in place.  Many times these barrels would break and 
the appellant would be covered in the hazardous substances 
contained therein, which he presumed to be Agent Orange.  See id, 
p. 9.  At no time has the appellant asserted that he actually set 
foot on shore in Vietnam.

Review of the U.S.S. PONCHATOULA deck logs and other historical 
texts do not reveal that the ship carried barrels of Agent Orange 
during the appellant's time in active duty service.  Indeed, the 
appellant himself was unable to state for certain that the 
barrels he remembered contained Agent Orange.  While the Board 
certainly empathizes with the appellant's belief that he was 
exposed to Agent Orange, by barrel or by brown water, 
unfortunately, the objective evidence does not support his claim.  
Rather, the evidence demonstrates that he served on a deep-water 
vessel off the coast of Vietnam, which as discussed above, does 
not satisfy the statutory presumption of in-service herbicide 
exposure.  Accordingly, the Board finds that the appellant is not 
entitled to the statutory presumption of Agent Orange exposure 
pursuant to 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).



The Board notes that, absent in-service herbicide exposure, there 
is no remaining allegation regarding in-service incurrence or 
incident to which DM II may be related.  The appellant's service 
treatment records do not mention complaints of, diagnoses of or 
treatment for DM II.  

The appellant's VA treatment records indicate that he had a 
"probable" diagnosis of DM II in October 2003.  See VAMC 
Treatment Record, October 10, 2003.  The appellant does not argue 
that the DM II has been present since service.  There is no 
evidence to support onset during service.  Additionally, none of 
the records indicate that the DM II was the result of a long-
standing problem dating to service.  The Board finds that there 
is no other evidence of nexus to service in the absence of the 
argument regarding herbicide exposure.  The Board finds that 
preponderance of the evidence does not establish that the 
appellant's DM II had its onset in service or is otherwise 
related to his active military service.  Thus, service connection 
is not warranted on a direct basis.  See Hickson, supra.

Finally, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and DM II becomes manifest to a degree of 10 
percent within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  As 
mentioned, the appellant's DM II was not diagnosed until 
approximately 35 years after his separation from service.  There 
is no evidence to establish that DM II was present to a 
compensable degree within one year of separation from service.  
The appellant cannot benefit from the presumption.  See id.

In sum, the Board finds that the preponderance of the evidence 
does not establish that the appellant's DM II had its onset in 
service, manifested within one year of service separation, or is 
otherwise related to his active military service, including 
exposure to herbicides.  As such, the Board finds that the 
preponderance of the evidence is against the appellant's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert, supra.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To this extent, and to this extent only, the appeal is 
granted.

Entitlement to service connection for diabetes mellitus, Type II, 
to include as due to herbicide exposure, is denied.


REMAND

Having reopened the claim of entitlement to service connection 
for PTSD does not end the Board's inquiry.  Rather, in this case, 
it places upon VA the duty to assist the appellant in the 
development of the claim by conducting an appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 
38 U.S.C.A. § 5107(a) (West 2002).  

Initially, the Board notes that VA has recently amended its rules 
for adjudicating disability compensation claims for PTSD 
contained at 38 CFR § 3.304(f) to relax the evidentiary standard 
for establishing the required in-service stressor in certain 
cases.  This revision adds to the types of claims the VA will 
accept through credible lay testimony alone, as being sufficient 
to establish occurrence of an in-service stressor without 
undertaking other development to verify a veteran's account.  
VA's specific PTSD regulation, § 3.304(f), previously only 
authorized VA to accept statements from veterans who served in 
combat, as denoted by combat-related awards or decorations or 
other evidence sufficient to establish participation in combat, 
as sufficient to accept the occurrence of the claimed in-service 
stressor.  


Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The following 
provisions apply to claims for service connection of PTSD 
diagnosed during service or based on the specified type of 
claimed stressor:

(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.


Accordingly, the appellant must be afforded a new VA PTSD 
examination to determine the nature and etiology of his current 
psychiatric disability.

The Board also remands the TDIU claim, as a favorable 
determination on the PTSD claim would alter the basis for TDIU 
consideration.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that 
issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a claimant's claim for 
the second issue).  Thus, the Board instructs that the TDIU 
claim, while on remand, be deferred until a determination on the 
aforementioned claim has been made.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to schedule the 
appellant for a VA PTSD examination with a 
VA psychiatrist or psychologist.  The VA 
examiner must thoroughly review the 
appellant's claims file and a complete 
copy of this REMAND in conjunction with 
the examination.  The VA examiner should 
note this has been accomplished in the 
examination report.  Thereafter, the VA 
examiner specifically address the 
following:

a)  State whether the appellant 
currently suffers from PTSD, 
consistent with the Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition of the 
American Psychiatric Association.

b)  In addition to the other 
information provided in the 
examination report, state whether or 
not the claimed stressors are related 
to the appellant's fear of hostile 
military or terrorist activity.

c)  Thereafter, state whether it is 
at least as likely as not (a 50 
percent probability or greater) that 
the appellant currently suffers from 
PTSD as a result of his time in 
active duty service.

d)  All opinions expressed by the VA 
examiner should be accompanied by a 
complete rationale.  If the VA 
examiner is unable to offer an 
opinion, an explanation should be 
provided.  The report prepared must 
be typed.

2.  Once the above actions have been 
completed, the AMC should readjudicate the 
appellant's claims of entitlement to 
service connection for PTSD and TDIU.  If 
the benefits remain denied, a Supplemental 
Statement of the Case must be provided to 
the appellant and his representative.  
After the appellant has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


